DETAILED ACTION
Claims 1-20 are pending and have been examined.
There are no canceled, nor new claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments with arguments, see pages 5 and 6, filed 6/15/2021, with respect to the rejection of Claims 19 and 20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of Claims 19 and 20 under 35 U.S.C. 101 has been withdrawn. 
With respect to Claim 19, ¶ [0363] of the originally-filed specification states that “[T]he one or more processors are coupled with a bus 1902.” Since coupling with a bus (known as a hardware element) can only occur via hardware, the claimed processor must necessarily comprise at least some hardware element(s). Therefore the claimed processor is statutory with respect to 35 U.S.C. 101.
With respect to Claim 20, “non-volatile” medium is known in the art as being a hardware element, such as non-volatile memory, which retains its contents’ binary state when the power is off. Therefore the claimed non-volatile computer-readable medium is statutory with respect to 35 U.S.C. 101. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RICHARD G KEEHN/Primary Examiner, Art Unit 2456